Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. 

The applicant alleges that by amending claims 1 and 11 to remove “determining” limitations, the applicant has addressed the 112 a rejection. The examiner disagrees.  The claims disclose “comprising”, the claims are open ended and would still encompass “identifying” and “determining”. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."). The examiner submits the specification fails to disclose an algorithm associated with “identifying” and “determining”.   MPEP 2161.01 explicitly discloses  “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”
The applicant alleges “ ‘identifying a lithographic size constrain’… is not intended to compute or use an algorithm to calculate”. However, during examination, claim terms must be given their broadest reasonable construction consistent with the Specification. In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007). This approach is not unfair to applicants, because “before a patent is granted the claims are readily amended as part of the examination process.”Burlington Indus., Inc. v. Quigg, 822 F.2d 1581, 1583 (Fed. Cir. 1987). It also “serves the public interest by reducing the possibility that claims, finally allowed, will be given broader scope than is justified.” In re Yamamoto, 740 F.2d 1569, 1571-72 (Fed. Cir. 1984). As noted previously, Liu (US 2011/0099526), specifically paragraphs [0016, 0017] disclose source mask optimization using an algorithm and a computer, as shown in figures 3 and 12 and paragraph [0093], for optimizing (identifying and determining) the masking process. Therefore the examiner submits the “identifying a lithographic size constraint” would encompass a computer and use an algorithm. 

The applicant alleges “it is known in the art that the photolithography resolution is limited by the diffraction limit of the light among other factors, and the wavelength of the light used in the photolithography limits the size of devices that can be fabricated” and provides evidence "The new, new limits of optical lithography" (Proceedings Volume 5374, Emerging Lithographic Technologies VIII; (2004) to show the maturity and predictability of the technology at issue. First, the provided evidence does not explicitly disclose how one would “identify a lithographic size constraint” and “determine a component size and positioning for a first component of a plurality of components of the sub-lithographic device”. Second, the Federal Circuit has held “[a]s we explained in Ariad, the written description inquiry looks to ‘the four corners of the specification’ to discern the extent to which the inventor(s) had possession of the invention as broadly claimed. Ariad, 598 F.3d at 1351 ; see also Lockwood v. Am. Airlines, Inc., 107 F.3d 1565 , 1571 (Fed. Cir. 1997) (‘It is the disclosures of the applications that count.’). The knowledge of ordinary artisans may be used to inform what is actually in the specification, see Lockwood, 107 F.3d at 1571 , but not to teach limitations that are not in the specification, even if those limitations would be rendered obvious by the disclosure in the specification. Id. at 1571-72.”  Rivera v. Int'l Trade Comm'n, 857 F.3d 1315, 1322, 123 U.S.P.Q.2d 1059, 1063, 2017 BL 171191, 7 (Fed. Cir. 2017). Therefore, the applicant fails to show the algorithms “identifing a lithographic size constraint” and “determining a component size and positioning for a first component of a plurality of components of the sub-lithographic device” were well known. 

	
The applicant explicitly discloses, in the arguments filed 12/3021, “Applicant respectfully points out that even the resolution limits of the optical lithography evolve, the disclosed method still applies”. The claims, as noted by the applicant, would encompass future lithographic techniques, identification techniques and determination techniques (i.e. future techniques that have not been disclosed). The future lithographic techniques, future identification techniques and  future determination techniques have not been disclosed in the as filed specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, and 11-12  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The examiner submits original claim 2 would be encompassed by claim 1.
The examiner submits original claim 2 would need an algorithm in order to perform “determining a second pitch”. The applicant has not disclosed an algorithm for “determining a second pitch”.
Regarding claims 1 and 11, since the claims disclose “comprising”, the claims are open ended and would still encompass “identifying” and “determining”. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."). The examiner submits the specification fails to disclose an algorithm associated with “identifying” and “determining”.   MPEP 2161.01 explicitly discloses  “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”
The examiner submits the applicant has not disclosed how the limitation “ determining a component size and positioning for a first component of a plurality of components of the sub-lithographic device” is performed. The examiner submits that the “determining a component size and positioning” would encompass determination  by a computer (as evidence see https://en.wikipedia.org/wiki/Computational_lithography),  but the applicant has not disclosed an algorithm for performing the “determining a component size and positioning”. The specification discloses “determining a component size and positioning” in paragraphs [0006, 0037, 0086, 0099, 00114, 01132, 00142] and figure 10, but fails to disclose how to component size and positioning are determined.

The examiner submits the applicant has not disclosed how the limitation  “identifying a lithographic size constraint” is performed. The examiner submits that the “identifying” would encompass “identifying” by a computer but the applicant has not disclosed an algorithm for performing the “identifying”(as evidence see https://en.wikipedia.org/wiki/Computational_lithography). The specification discloses “identifying a lithographic size constraint” in paragraphs [0014, 0032, 0039, 0040, 0085, 0095, 00114, 01134] and figures 10 and 16, but fails to disclose how to the size constraint is identified.   
The examiner submits Ympa et al. (US 2019/0278188), specifically paragraphs [0002, 0037, 0038, 0085, 0153] as evidence that a computer would be used for diagnostic (identifying and determining) purposes.
The examiner submits Liu (US 2011/0099526), specifically paragraphs [0016, 0017] disclose source mask optimization  using a an algorithm. Liu also discloses using a computer, as shown in figures 3 and 12 and paragraph [0093], for optimizing (identifying and determining) the masking process.
The applicant explicitly discloses, in the arguments filed 12/3021, “Applicant respectfully points out that even the resolution limits of the optical lithography evolve, the disclosed method still applies”. The claims, as noted by the applicant, would encompass future lithographic techniques, future identification techniques and  future determination techniques. The future lithographic techniques, future identification techniques and  future determination techniques have not been disclosed in the as filed specification. 
Therefore, since the specification fails to disclose a computer and algorithm for “identifying a lithographic size constraint” and “determining a component size and positioning” the examiner submits the specification fails to show possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, and 11-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “identifying a lithographic size constraint” and “determining a component size and positioning for a first component of a plurality of components of the sub-lithographic device, including determining that the component size is less than the lithographic size constraint”.
The examiner notes paragraph [0002, 0004, and 0006] disclose forming “sub-lithographic” devices in the pre-amble of claims 1 and 11. The abstract and the “technical field” disclose “sub-lithographic” devices.
The examiner submits paragraph [00108] disclose “[s]ome devices, such as phase change devices, need sub-lithographic heater elements. For example, sub-lithographic openings are needed for filling in smaller volume of phase change material for reduced power requirements” (underline added). 
The Google (via Oxford Languages) definition of “need” is “require (something) because it is essential or very important”. The OED definition of “need” is “[n]ecessity, requirement”. 
The examiner submits [00108] disclose it is necessary/essential that sub-lithographic openings are formed for reduced power requirements. 
Therefore, since the claimed subject matter would encompass sublithographic dimensions, the claims to not disclose how to achieve the sub-lithographic dimensions without the omitted steps using the “identifying” and “determining” limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817